Name: 96/81/EC: Commission Decision of 12 January 1996 amending Decisions 92/260/EEC, 93/196/EEC, 93/197/EEC and 94/467/EC with regard to the categories of male equidae to which apply the requirements on equine viral arteritis (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  agricultural activity;  cooperation policy;  means of agricultural production;  tariff policy
 Date Published: 1996-01-25

 Avis juridique important|31996D008196/81/EC: Commission Decision of 12 January 1996 amending Decisions 92/260/EEC, 93/196/EEC, 93/197/EEC and 94/467/EC with regard to the categories of male equidae to which apply the requirements on equine viral arteritis (Text with EEA relevance) Official Journal L 019 , 25/01/1996 P. 0053 - 0055COMMISSION DECISION of 12 January 1996 amending Decisions 92/260/EEC, 93/196/EEC, 93/197/EEC and 94/467/EC with regard to the categories of male equidae to which apply the requirements on equine viral arteritis (Text with EEA relevance) (96/81/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 15 (b) (ii), 16 and 19 (ii) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (1) (c) thereof,Whereas following the advice of the Scientific Veterinary Committee, Commission Decision 95/329/EC (3) established the categories of male equidae to which the requirements as regards equine viral arteritis should apply;Whereas the health conditions and veterinary certification for the temporary admission of registered horses and imports of registered equidae and equidae for breeding and production are laid down respectively in Commission Decisions 92/260/EEC (4) and 93/197/EEC (5), both as last amended by Commission Decision 95/323/EC (6), and for the imports of equidae for slaughter in Commission Decision 93/196/EEC (7), as last amended by Decision 95/322/EC (8);Whereas Commission Decision 94/467/EC (9) lays down health guarantees for the transport of equidae from one third country to another in accordance with Article 9 (1) (c) of Directive 91/496/EEC;Whereas Decisions 92/260/EEC, 93/196/EEC, 93/197/EEC and 94/467/EC must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In each of the health certificates A, B, C, D and E of Annex II of Decision 92/260/EEC, the paragraph (e) (v) of Chapter 'III. Health information` is replaced by the following one:'(v) in the case of an uncastrated male animal older than 180 days, either equine viral arteritis has been officially recorded during the last six months (3);or- the animal was tested (4) on a blood sample taken within 21 days of export on . . . (5) by virus neutralization test for equine viral arteritis with negative result at a dilution of 1 in 4;oran aliquot of its entire semen taken within 21 days of export on . . . (5) was tested by virus isolation test for equine viral arteritis with negative result (3) (4);or- the animal was vaccinated on . . . (5) against equine viral arteritis under official veterinary supervision with a vaccine approved by the competent authority, according to the following programme for initial vaccination and has been re-vaccinated at regular intervals (3) (4).Programmes for initial vaccination against equine viral arteritis:Instruction: Cross out vaccination programmes that do not apply to the animal described above.(a) Vaccination was carried out on the day a blood sample was taken that subsequently proved negative in a virus neutralization test at a dilution of 1 in 4; or(b) Vaccination was carried out during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken that was tested during that time with negative result in a virus neutralization test at a dilution of 1 in 4; or(c) Vaccination was carried out when the animal was at an age of 180 to 270 days, during a period of isolation under official veterinary supervision. During the isolation period two blood samples taken at least 10 days apart proved a stable or declining antibody titre in a virus neutralization test for equine viral arteritis;`.Article 2 Decision 93/196/EEC is amended as follows:1. Paragraph (e) (v) in chapter 'III. Health information` of Annex I is deleted.2. Paragraph (e) (v) in chapter 'III. Health information` of Annex II is replaced by the following one:'(v) in the case, the above described consignment of equidae includes uncastrated male animals older than 180 days, either equine viral arteritis has not been officially recorded during the last six months (4),or- the uncastrated male animals were tested on blood samples taken within 21 days of export on . . . (5) by virus neutralization test for equine viral arteritis with negative result at a dilution of 1 in 4 in each case (4),oraliquots of their entire semen taken within 21 days of export on . . . (5) were tested by virus isolation test for equine viral arteritis with negative result in each case (4),or- the uncastrated male animals were vaccinated on . . . (5) against equine viral arteritis under official veterinary supervision with a vaccine approved by the competent authority, according to the following programme for initial vaccination and have been re-vaccinated at regular intervals (4);Programmes for initial vaccination against equine viral arteritis:Instruction: Cross out vaccination programmes that do not apply to the animals described above.Verify supporting certification on testing before vaccination, vaccination and re-vaccination.Specify, where appropriate, the individual vaccination programme for identified animals.(a) Vaccination was carried out on the day a blood sample was taken that subsequently proved negative in a virus neutralization test at a dilution of 1 in 4; or(b) Vaccination was carried out during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day of a blood sample was taken that was tested during that time with negative result in a virus neutralization test at a dilution of 1 in 4; or(c) Vaccination was carried out when the animal was at an age of 180 to 270 days, during a period of isolation under official veterinary supervision. During the isolation period two blood samples taken at least 10 days apart proved a stable or declining antibody titre in a virus neutralization test for equine viral arteritis;`.Article 3 Decision 93/197/EEC is amended as follows:1. In each of the health certificates A, B, C, D and E of Annex II, the paragraph (e) (v) of Chapter 'III. Health information` is replaced by the following one:'(v) in the case of an uncastrated male animal older than 180 days, either equine viral arteritis has not been officially recorded during the last six months (*);or- the animal was tested on a blood sample taken within 21 days of export on . . . (4) by virus neutralization test for equine viral arteritis with negative result at a dilution of 1 in 4 ();oran aliquot of its entire semen taken within 21 days of export on . . . (4) was tested by virus isolation test for equine viral arteritis with negative result (),or- the animal was vaccinated on . . . (4) against equine viral arteritis under official veterinary supervision with a vaccine approved by the competent authority, according to the following programme for initial vaccination and has been re-vaccinated at regular intervals ();Programmes for initial vaccination against equine viral arteritis:Instruction: Cross out vaccination programmes that do not apply to the animal described above.Verify supporting certification on testing before vaccination, vaccination and re-vaccination.(a) Vaccination was carried out on the day a blood sample was taken that subsequently proved negative in a virus neutralization test at a dilution of 1 in 4; or(b) Vaccination was carried out during a period of isolation of not more than 15 days under official veterinary supervision, commencing on the day a blood sample was taken that was tested during that time with negative result in a virus neutralization test at a dilution of 1 in 4; or(c) Vaccination was carried out when the animal was at an age of 180 to 270 days, during a period of isolation under official veterinary supervision. During the isolation period two blood samples taken at least 10 days apart proved a stable or declining antibody titre in a virus neutralization test for equine viral arteritis;`.2. In the cases of health certificates A and B the conditional sign '()` is to be replaced by '(2)` and in the certificates C, D and E by '(3)`.Article 4 In Article 1 (2) of Decision 94/467/EC the words 'This certificate must comprise Sections I, II and III of the health certificate, . . .` are replaced by the words 'This certificate must comprise Sections I, II and III with the exception of paragraph (e) (v) of the health certificate, . . .`.Article 5 This Decision shall apply from the 15th day after its notification to the Member States.Article 6 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 268, 24. 9. 1991, p. 56.(3) OJ No L 191, 12. 8. 1995, p. 36.(4) OJ No L 130, 15. 5. 1992, p. 67.(5) OJ No L 86, 6. 4. 1993, p. 16.(6) OJ No L 190, 11. 8. 1995, p. 11.(7) OJ No L 86, 6. 4. 1993, p. 7.(8) OJ No L 190, 11. 8. 1995, p. 9.(9) OJ No L 190, 26. 7. 1994, p. 28.